tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c feb - terra g je uniform issue list legend taxpayer a ira x amount a financial_institution m financial_institution b dear this is in response to your request dated date and as supplemented by letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested received a distribution on date from ira x totaling taxpayer a age amount a taxpayer a’s failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a's medical and mental illnesses which impaired his ability to make financial decisions and to understand the consequences of his actions taxpayer a further represents that amount a has not been used for any other purpose page according to medical documentation submitted by taxpayer a taxpayer ais suffering from a neurological impairment that has adversely impacted his judgment and cognitive abilities such as verbal communication and memory on date taxpayer a contacted financial_institution m to discuss investments during the discussion with a representative of financial_institution m an argument erupted over the selling of a certain stock taxpayer a abruptly demanded that all his accounts held by financial_institution m be immediately liquidated and he demanded a check for all his accounts before he would leave the office taxpayer a received a check in amount a from ira x and then departed nothing on the check indicated that the funds were being withdrawn from an ira taxpayer a deposited amount a in a non-ira account at financial_institution b on date and did not advise his spouse of his action because of his mental and medical impairment taxpayer a did not realize that amount a was from an ira and that it should have been rolled over into another ira taxpayer a's authorized representative asserts that at the time of the withdrawal taxpayer a was receiving treatment for his condition and documentation submitted with this ruling_request attests to taxpayer a's condition based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not ater than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 section d b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page - the information presented and documentation submitted by taxpayer a is consistent with his assertion that a failure to accomplish a rollover within the day period prescribed by sec_408 was due to taxpayer a’s medical and mental illnesses which impaired his ability to make financial decisions and to understand the consequences of his actions documentation submitted establishes that at the time of the withdrawal taxpayer awas receiving treatment for his condition additionally the documentation submitted with this ruling_request shows that amount a remains in a non-ira account with financial_institution b and has not been used for any purpose therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayers a of amount a from ira x pursuant to this ruling letter taxpayer a granted a period of days as measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount not to exceed amount a except as noted below to another ira or iras described in code section a provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions for calendar years and no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent is a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you wish to inquir e about this ruling please contact please address all correspondence to se t-ep ra ts sincerely yours frances v employee plaris technical group manager sloaf enclosures deleted copy of letter_ruling notice of intention to disclose
